Judgment, Supreme Court, New York County (Ira Beal, J.), rendered October 1, 1993, convicting defendant, after a jury trial, of grand larceny in the fourth degree and criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence, which established that, sharing the intent of his cohorts and acting as a lookout, *282defendant intentionally aided their theft and possession of the victim’s purse.
The prosecutor adhered to the court’s Molineux ruling, which had permitted elicitation of the fact that the officer knew defendant, and did not suggest to the jury that defendant had engaged in prior misconduct, or had prior contact with law enforcement. Defendant’s remaining claims concerning prosecutorial misconduct are without merit.
There was no basis for counsel to request either a Wade hearing or a circumstantial evidence charge, and counsel’s failure to do so did not deprive defendant of effective assistance. Concur—Milonas, J. P., Rosenberger, Rubin, Williams and Andrias, JJ.